DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-12 and 21 were cancelled by preliminary amendment. Claims 1-9, 13-20 and 22-23 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-14, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (US 2016/0335825).1	Regarding claims 1-3 and 13,2 Nishino teaches a reading device comprising: 	sensor modules each, in response to a corresponding timing signal, to read identification information held by an object that is to be read and generate a read data item, the timing signal being transmitted to the corresponding sensor module (paragraph 0064: magnetic sensor 52), and 	an input and output controller to transmit the timing signal to the corresponding sensor module based on a unit conveyance distance determined for the corresponding sensor module and a predetermined order of the sensor modules, acquire the read data item generated by the corresponding sensor module, and output the read data item that corresponds to the corresponding sensor module in the predetermined order, the timing signal commanding start of reading the object each time the object is conveyed over the unit conveyance distance of the corresponding sensor module (paragraph 0077: see operation of data acquisition generation unit 64), wherein 	the sensor modules each include a linear sensor array arranged in a direction perpendicular to a conveyance direction, and obtain identification information including at least one of optical information or magnetic information of the object as two-dimensional information by reading the object with the sensor array each time the object is conveyed over the unit conveyance distance (paragraph 0064: magnetic sensor 52, see also Fig. 4), 	at least one of the sensor modules differs from the remaining sensor module in unit conveyance distance that corresponds to a period necessary for reading the object for one line (paragraph 0065), and 	upon outputting the read data items respectively received from the sensor modules, the input and output controller repeatedly outputs a previous line of the read data item received from a sensor module having a unit conveyance distance that is different from a minimum unit conveyance distance each time the object is conveyed over the minimum unit conveyance distance until a conveyance distance of the object reaches the unit conveyance distance of the corresponding sensor module by a previously set reading timing that commands the sensor modules such that a unit conveyance distance of the remaining sensor module is an integral multiple of the minimum unit conveyance distance, the minimum unit conveyance distance being a standard and a unit conveyance distance of a sensor module having a unit conveyance distance that is minimum (paragraph 0084).	Regarding claim 4, Nishino teaches at least one of the sensor modules differs from the remaining sensor module in resolution of the sensor array (paragraph 0064), and 	upon outputting the read data items respectively received from the sensor modules, the input and output controller performs interpolation such that a resolution of the remaining sensor module among the sensor modules matches a maximum resolution of a sensor module among the sensor modules (paragraph 0065).	Regarding claim 14, Nishino teaches the sensor modules each have sensor elements that read the identification information included in the object and generate unit data items, the read data item includes the unit data items, and the input and output controller acquires the read data item including the unit data items and outputs the unit data items included in the read data item generated by the sensor module (paragraphs 0064-0065).	Regarding claim 16, Nishino teaches a storage to hold the read data items respectively generated by the sensor modules, wherein the input and output controller acquires the read data items from the storage (paragraph 0039).	Regarding claim 22, Nishino teaches a discrimination unit that reads the read data items output by the reading device, associates the read data items with the respective sensor modules, and identifies the object based on the read data items that are associated with the respective sensor modules (paragraph 0077).
Allowable Subject Matter
Claims 5-9, 15, 17-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 These claims are grouped together here because the claims share a similar set of limitations.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.